The opinion of the court was delivered by
Lewis, J.
This is an action against a husband to recover compensation for boarding his wife and child; and the plaintiff below, after establishing the fact that she had provided boarding for the defendant’s wife, offered in evidence the record of a former recovery for boarding her at a former period of time, not covered by the present action. The rule on this subject is stated with admirable clearness by Chief Justice De Grey, in the Duchess of Kingston’s case, 20 Howell’s St. Tr. 538; and Professor Green-leaf, in his work on evidence, informs us that the rule stated on that trial has been “ repeatedly confirmed and followed, without qualification1 Creenl. 528. Chief Justice Gibson in Hibshman v. Dulleban, 4 Watts 191, in reference to the opinion of Chief Justice De Grey, states that “ the law of the case, with its distinctions, has been compressed into the dimensions of a nutshell,” *415and “ could not otherwise be so well expressed.” “ The judgment of a court of concurrent jurisdiction directly upon the point is, as a plea, a bar; or as evidence, conclusive between the same parties on the same matter, directly in question in another court. But neither the judgment of a court of concurrent or exclusive jurisdiction is. evidence of any matter incidentally cognisable, nor of any matter to be inferred by argument from the judgment.”
In speaking of the rule and the distinctions given in the Duchess, of Kingston’s case (only a portion of which is here stated), Chief Justice Gibson, 4 Watts 191, states that “ this brief but comprehensive summary furnishes a rule for every case that any,complication of circumstances can produce.”
With this rule for our guide, the solution of the question of evidence before us is not difficult. The husband is liable for necessaries furnished to his wife, whether he cohabits with her or turns her- out of doors without cause; and the record of the former judgment does not show upon which ground the recovery was obtained. The judgment might have been obtained upon either of these grounds, or upon evidence of an express contract; so that the question of turning the wife out of doors was not directly in issue in that suit, nor can it even be “ inferred by argument from the judgment” that such a fact was established. The liability of the husband for the particular demand in that suit is all that is there established. That liability depended upon the relations which existed between himself and his wife at the time the necessaries were furnished, or upon the existence of a contract between the parties to the suit respecting that particular demand. The recovery in the present suit depends upon the relations existing at a different period of time, or upon a contract respecting a different demand for articles furnished at a different time. The demand in the first action was for boarding the wife, and in this action it is for boarding the wife and child. Under such circumstances, the record of itself proves nothing material to the decision of this case, and the notes of judge and counsel, even when supported by the testimony of “ one of the jurors,” furnish but imperfect and uncertain means of ascertaining the real ground of the former decision. And when ascertained, there is a want of identity with the present demand, in the articles furnished, in the period of time for which they were provided, and during which these unhappy domestic relations are alleged to exist, as the foundation of the claim upon the husband.
The decision of the court below in rejecting the evidence, was, in our opinion, correct.
Judgment affirmed.